IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY
AT OWENSBORO

COMMONWEALTH OF KENTUCKY
Ex Parte
NEELY PETRY-BLANCHARD

Petitioner
CASE NO. 4:20-CV-49
VS.
PETITION FOR WRIT OF
HABEAS CORPUS

PURSUANT TO 28 U.S.C. 2241

MIKE LOUIS, Hopkins County, KY Jail
Superintendent, COMMONWEALTH OF
KENTUCKY; SUSAN BLANCHARD;
OTHER STATE OFFICIALS UNNAMED

OTHER COUNTY OFFICIALS UNNAMED Senior Judge J.H. McKinley, Jr.

Nee ee ee ee ee ee ee ee ee ee ee a es

Respondents

 

NOTICE OF APPEARANCE PRO HAC VICE

 

John A. Gentry, CPA, provides Notice of Appearance pro hac vice as “next friend” on
behalf of Neely Petry-Blanchard. In the Petition for Writ of Habeas Corpus, and attached

EXHIBIT E, Mr. Gentry, established his “next friend” status.

JOHN ANTHONY GENTRY, CPA, sui juris

yt
andidate for State Senate
‘208 Navajo Court
Goodlettsville, TN 37072
(615) 351-2649
johng@wethepeoplev50.com

Next Friend for Petitioner,
NEELY PETRY-BLANCHARD
CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing served by first-class mail, postage
prepaid on this the 27" day of March, 2020.

Mike Louis
2250 Laffoon Trail
Madisonville, KY 42431

Susan Blanchard
104 Stonewall Drive
Russellville, KY 42276

Commonwealth of Kentucky
Office of Attorney General
700 Capital Avenue

Suite 118

Frankfort KY, 40601

John A Gentry, CPA
